10 N.Y.3d 807 (2008)
In the Matter of SUFFOLK REGIONAL OFF-TRACK BETTING CORPORATION, Respondent-Appellant,
v.
NEW YORK STATE RACING AND WAGERING BOARD et al., Appellants-Respondents. (And Four Other Related Proceedings.)
Court of Appeals of the State of New York.
Submitted February 11, 2008.
Decided March 25, 2008.
Motion by the Saratoga Harness Horsepersons' Association for leave to file a memorandum of law amicus curiae on the motions for leave to appeal herein granted and the memorandum of law is accepted as filed.